DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 6, 2022 has been considered.

Response to Amendment

The amendment to the claims filed on September 6, 2022 does not comply with the requirements of 37 CFR 1.121(c) because in claim 1, the phrase “of the test and measurement instrument” (lines 9-10) is not new and does not require a marking.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Objections

Claims 6 and 13 are objected to because of the following informalities:
Claims 6 and 13 each ends with two periods.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 11-13, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11, and 17,
“symbol” and “symbol rate” are not clearly defined. They are 
mentioned throughout the specification, but their definitions are not clearly disclosed. There are many online definitions of “symbol” (waveform, pulse) and “symbol rate” (waveform change, pulse rate, bit rate, baud rate) but it is not clear which definitions are consistent with that of the invention.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2011/0166813) in view of Tallman et al. (US 6,275,257).

Regarding claims 1 and 8, Kelly discloses an equivalent-time sampling test and measurement instrument (Fig. 1), comprising:
	a first input (input to display 150) configured to receive information about a signal under test (paragraph 0024, lines 2-5) that includes a repeating pattern (waveforms made of repetitive individual waveforms, paragraph 0031, lines 5-11);
	a second input (input to instrument 105) configured to receive the signal under test (110, Fig. 1);
	a processor (135).

However, Kelly does not disclose the processor configured to:
determine an optimized trigger holdoff period by multiplying a time between samples by a smallest integer value that results in the optimized trigger holdoff period being greater than or equal to a minimum trigger holdoff period of the test and measurement instrument;
generate the optimized trigger holdoff period; and
acquire a portion of the signal under test every optimized trigger holdoff 
period.

Tallman et al. discloses a processor (550, column 3, line 49) configured to:
determine an optimized trigger holdoff period (column 3, line 47; claim 5, 
line 9) by multiplying a time between samples (time period of one field, column 3, lines 48-49; claim 5, lines 9-10) by a smallest integer value (the number of holdoff fields, column 3, lines 47-48; claim 5, line 10, is smallest when the number of holdoff fields is equal to one) that results in the optimized trigger holdoff period being equal to a minimum trigger holdoff period of a test and measurement instrument (oscilloscope, claim 5, lines 1-2; Abstract, lines 1-2) (the number of holdoff fields is equal to the smallest number of holdoff field, i.e., one, wherein the holdoff period is minimum when number of holdoff field is one);
generate the optimized trigger holdoff period (column 3, lines 49-50; claim 
5, lines 11-12); and
acquire a portion of the signal under test every optimized trigger holdoff 
period (claim 5, lines 13-14).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Kelly with determining an optimized trigger holdoff period as suggested by Tallman et al. for the purpose of setting an optimized delay for trigger to acquire data.

While Tallman et al. does not expressly disclose the holdoff period is measured in seconds, Tallman et al. discloses the holdoff period is measured (calculating a holdoff delay by an oscilloscope, claim 5, lines 1, 2, 9). The hold-off period can be represented in many equivalent units including seconds. For example, if the hold-off period is 10 milli-seconds, it can be equivalently represented as 0.010 seconds or 10K micro-seconds. Thus, it would have been obvious to measure the holdoff period in seconds as it would have been obvious to measure the holdoff period in other equivalent units.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Kelly with a hold-off period measured in seconds as suggested by Tallman et al. for the purpose of setting an optimized delay for trigger to acquire data.

Regarding claims 2 and 9, Kelly discloses the processor is further configured to determine whether to perform a full pattern acquisition of the signal under test or a partial pattern acquisition of the signal under test (by determining the number of individual waveforms to increase, the clearer the general waveform is (the closer to a full pattern acquisition), paragraph 0031, lines 5-8).

Regarding claims 7 and 14, Kelly discloses the processor is further configured to determine an index of a number of samples of the signal under test to be acquired (determining the number of waveforms to be displayed, paragraph 0031, lines 1-2; Fig. 1). Even though Kelly does not expressly disclose bumping an index of an acquisition, it would have been obvious to bump an index of an acquisition when a sample corresponding to the index has already been acquired (paragraph 0030, lines 1-5) to determine a number of samples of the signal under test.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Kelly with bumping an index of an acquisition when a sample corresponding to the index has already been acquired for the purpose of determining a number of samples of the signal under test.

	Allowable Subject Matter

Claims 4-6, 11-13, and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claims 15 and 16 are allowed.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein an equivalent-time sampling test and measurement instrument and method, comprising determine/generate the optimized trigger holdoff period based on the pattern period and the sample spacing, the pattern period is based on a symbol rate and a pattern length, the sample spacing is based on a number of samples per symbol and the symbol rate (claims 4, 11) or generating an optimized trigger holdoff period based on whether the acquisition is the full pattern acquisition or the partial pattern acquisition (claim 15) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.
With regard to the 35 USC 112(b) rejections, Applicants argue “a symbol is “a state or significant condition of the communication channel that persists over a fixed period of time” en.wikipedia.org/wiki/Symbol_rate, and Khan Academy.”
Examiner’s position is that the definition of symbol is not found in en.wikipedia.org/wiki/Symbol_rate. The reference Khan Academy is not available. Please list the references in an IDS and provide copies of the references.
Applicants further argue “the Wikipedia reference mentions a symbol could be a waveform, which is incorrect. This is supported by other references such as youtube.com/watch?v=nuUkcbAId60, and https://www.tek.com/en/documents/primer/oscilloscope-basics.”
Examiner’s position is that the reference youtube.com/watch?v=nuUkcbAId60 is no longer available on the internet. The reference www.tek.com/en/documents/primer/oscilloscope-basics discusses Oscilloscope Basics but does not define symbol rate. Please list the references in an IDS and provide copies of the references.
 With regard to the 35 USC 103 rejections, Applicants argue “[i]n order to further the progress of this application, Applicant has amended claims 1 and 8 to note that the holdoff period is in seconds, as set out in the specification at paragraph 0039.”
Examiner’s position is that the holdoff period in seconds, is not disclosed in paragraph 0039 of the specification (either in the published specification, US 2020/0386791, or the specification as filed). Rather, paragraph 0039 of the published specification discloses the holdoff period represented in microseconds.
Applicants further argue “claims 1 and 8, and their dependent claims 2, 7, 9 and 14 are patentably distinguishable over the prior art and requests allowance of these claims.”
Examiner’s position is that claims 1 and 8, and their dependent claims 2, 7, 9 and 14 are not patentably distinguishable over Kelly in view of Tallman et al., as discussed above. In particular, while Tallman et al. does not expressly disclose the holdoff period is measured in seconds, Tallman et al. discloses the holdoff period is measured (calculating a holdoff delay by an oscilloscope, claim 5, lines 1, 2, 9). The hold-off period can be represented in many equivalent units including seconds. For example, if the hold-off period is 10 milli-seconds, it can be equivalently represented in seconds (as 0.010 seconds) or in micro-seconds (10K micro-seconds). Thus, it would have been obvious to measure the holdoff period in seconds as it would have been obvious to measure the holdoff period in other equivalent units.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        September 30, 2022